Case 1:20-cr-00074-MSM-LDA Document 42 Filed 05/06/21 Page 1 of 7 PageID #: 174
Case 1:20-cr-00074-MSM-LDA Document 42 Filed 05/06/21 Page 2 of 7 PageID #: 175
Case 1:20-cr-00074-MSM-LDA Document 42 Filed 05/06/21 Page 3 of 7 PageID #: 176
Case 1:20-cr-00074-MSM-LDA Document 42 Filed 05/06/21 Page 4 of 7 PageID #: 177
Case 1:20-cr-00074-MSM-LDA Document 42 Filed 05/06/21 Page 5 of 7 PageID #: 178
Case 1:20-cr-00074-MSM-LDA Document 42 Filed 05/06/21 Page 6 of 7 PageID #: 179
Case 1:20-cr-00074-MSM-LDA Document 42 Filed 05/06/21 Page 7 of 7 PageID #: 180




       14.    This agreement is limited to the Dish·ict of Rhode Island and does not bind

any other federal, state, or local prosecutive authorities.

       15.    This agreement constitutes the entire agreement between the parties. No

other promises or inducements have been made concerning the plea in this case.

Defendant acknowledges that no person has, directly or indirectly, threatened or coerced

Defendant to enter this agreement. Any additions, deletions, or modifications to this

agreement must be made in writing and signed by all the parties in order to be effective.

       16.    Counsel for Defendant states that Counsel has read this agreement, been

given a copy of it for Counsel's file, explained it to Defendant, and states that to the best

of Counsel's knowledge and belief, Defendant understands the agreement.

       17.    Defendant states that Defendant has read the agreement or has had it read

to Defendant, has discussed it with Defendant's Counsel, understands it, and agrees to its

provisions.




                                                          Date /


                                                           5/6/2021
 Lee H. Vilker                                            Date
 Assistant U.S. Attorney
                                                              5/6/2021

Sandra Hebert                                             Date
Criminal Division Chief

                                               7
